     Case 1:16-cv-06287-KPF Document 88 Filed 03/28/19 Page 1 of 3



                                                                  March 28, 2019
Via ECF

Hon. Katherine Polk Failla
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

      Re:    Reply Letter in Marcelino v. 374 Food, Inc. et al., 16-Civ-06287

Judge Failla:

As counsel for Defendants, I write in reply to the letter authored by Michael
Faillace (Dkt #87). Defendants do not “predicate any resolution here with
[his] firm’s disqualification.” Id. at 1. Defendants’ position is that Mr. Faillace
and the other attorneys may not represent Plaintiff until this Court decides
the disqualification motion and the parties’ right to seek a writ of mandamus
has been exercised or expired. See United States v. Prevezon Holdings Ltd.,
839 F.3d 227, 241 (2d Cir. 2016).

Once it is determined that Plaintiff’s counsel may represent Plaintiff, there is
no obstacle to a settlement conference. But until that issue is resolved, or new
counsel is appointed or appears or Plaintiff represents himself pro se,
Defendants maintain that Mr. Faillace’s and his associates’ representation
taint the remaining proceedings because there is a conflict of interest.

Indeed, Mr. Faillace could easily ask a colleague in the bar or reach out to
Legal Aid or the pro bono association of any number of bars and ask for an
attorney to be appointed for his client. This would not only instantly resolve
the motion for disqualification and thus relieve the Court of the motion, but
also be wise as Mr. Marcelino faces potential immigration consequences for
violating the law.

Plaintiff committed perjury. Dkt #59 at 50; Dkt. #73 at 4 (“I made a finding
that Mr. Castillo Marcelino perjured himself. . . .”). Plaintiff now faces the
consequences, whatever they may be, for his brazen behavior.

The conflicts of interest is obvious: The Court asked the parties to brief the
issue of sanctioning both Plaintiff and Plaintiff’s counsel. See Dkt. #59 at 52.
           Case 1:16-cv-06287-KPF Document 88 Filed 03/28/19 Page 2 of 3



And sanctions against Plaintiff and Plaintiff’s counsel are warranted under
this Court’s inherent power.1 See Dkt. #64 at 1-5.

But the sanction must be compensatory. See Goodyear Tire & Rubber Co. v.
Haeger, 137 S. Ct. 1178, 1184 (2017). Thus, the Court must apportion fault.
Moreover, Plaintiff’s best defense for why certain sanctions should not be
imposed on him (or completely imposed on him) is that the Plaintiff’s counsel
is responsible.

Here is one example of a conflict of interest: “Plaintiff testified that he never
read the Complaint with which his consent form was affiliated, and had
never had it translated into Spanish.” Dkt. #59 at 12 (citing Tr. 51-52). The
Court explicitly (and correctly) expressed concern about this specific
testimony. See id. at 11. If true, Plaintiff can argue that sanctions should be
lessen against him because Plaintiff’s counsel is the reason he never read it.

Plaintiff’s counsel would then be the subject of sanctions. In fact, Plaintiff’s
counsel has already been the subject of a sanctions motion for filing “a
Complaint based on allegations that the Plaintiff did not understand and
could not have communicated to his attorneys much less verify them.” Dkt.
#60-2 at 3 (sanctions letter in Comonfort v. Les Brasseurs, Inc. d/b/a La
Mangeoire, 16 Civ. 6389 (Peck, J.)). Plaintiff’s counsel may have a pattern
and practice of filing complaints without verifying the allegations with the
client.

The purpose of briefing (rather than pre-motion letters such as this one) is to
make these arguments in full, but nonetheless here is another example of a
conflict of interest. As the Supreme Court explained in Nix v. Whiteside, 475
U.S. 157, 170-71 (1986), it has long been true “that under no circumstance
may a lawyer either advocate or passively tolerate a client's giving false
testimony.” Id. at 170-71 (emphasis added); see also Dkt. #79.

Plaintiff’s counsel has been passively tolerating Plaintiff’s perjury since the
trial and, thus, they are violating at the very least Rule 3.3 of the New York
State Rules of Professional Conduct, N.Y. Comp. Codes R. & Regs. tit. 22, §
1200.00. Consider again Plaintiff’s testimony “that he never read the
Complaint with which his consent form was affiliated, and had never had it
translated into Spanish.” Dkt. #59 at 12. If true, Plaintiff’s counsel should be
sanctioned and disqualified immediately. If false, Plaintiff’s counsel should
have remedied this perjury including withdrawing from the case.

																																																								
1 In addition, the Court may sua sponte sanction Plaintiff’s counsel under Rule 11 of
the Federal Rules of Civil Procedure. See Dkt. #73 at 12; see also Dkt. #64 at 1-5
(attached as Exhibit 1 to this letter).


                                                           2
     Case 1:16-cv-06287-KPF Document 88 Filed 03/28/19 Page 3 of 3



Mr. Faillace is also wrong that a settlement conference will help “conserve
litigation and judicial resources, and potentially resolve this matter with a
minimum of time and expense,” Dkt. #87, because “Plaintiff stipulate[d] to
dismiss his claim as to Defendant Hayim Tsadok.” Dkt. #56 at 2 n.1.

Only the corporation and Mr. Tiran Tsadok were ordered to participate in a
settlement of the action. Mr. Hayim Tsakok has nothing to settle with regard
to Plaintiff’s action as Plaintiffs stipulated to his dismissal. Thus, the Court
will still have to decide the motions for disqualification and sanctions by Mr.
Hayim Tsadok regardless of the settlement conference. Far from conserving
judicial resources, Mr. Faillace’s suggested course of action dramatically
increases the amount of judicial resources that will be spent.

Mr. Faillace ends his letter by stating: “The Court should deny Defendants’
request.” Dkt. #87. However, a denial of a request for a pre-motion conference
gives the litigant permission to file the motion. This is true because Second
Circuit has repeatedly held that a “judge may not require that the court's
permission be secured at such a conference before a party may file the
motion.” Milltex Indus. Corp. v. Jacquard Lace Co., 55 F.3d 34, 39 (2d Cir.
1995); see also Eisemann v. Greene, 204 F. 3d 393, 397 (2d Cir. 2000);
MacDraw, Inc. v. CIT Group Equip. Fin., 73 F.3d 1253, 1256 n.2 (2d. Cir.
1996); Richardson Greenshields Sec., Inc. v. Lau, 825 F.2d 647, 652 (2d Cir.
1987).

“It is well settled that this Court cannot prevent a party from making a
motion that it is entitled to bring under the Federal Rules of Civil Procedure.”
Wechsler v. Hunt Health Sys., Ltd., 216 F. Supp. 2d 347, 351 n.3 (S.D.N.Y.
2002). Defendants respectfully request a pre-motion conference on the
motions for disqualification and sanctions pursuant to Part 4 of this Court’s
Individual Rules of Practice in Civil Cases. In the alternative, Defendants
ask that the Court set a briefing schedule for these motions to be made at the
very least by Mr. Hayim Tsdok.


                                                                    Sincerely,
                                                             /s/ Brian Lehman
                                                               Brian Lehman
                                                       Counsel for Defendants


Counsel for Defendants
cc: all counsel by ECF




                                       3
